Petition Dismissed and Memorandum Opinion filed June 19, 2007







Petition
Dismissed and Memorandum
Opinion filed June 19, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00453-CV
____________
 
IN RE THOMAS FLORENCE, Relator
 
 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R A N D U M   O P I N I O N
Thomas Florence, acting pro se, has filed a Motion for
Injunction or Writ of Mandamus Against the Texas Department of Criminal Justice
(ATDCJ@).  Florence appears to challenge TDCJ=s administration of rules and
regulations concerning prisoners= eligibility for periodic reduction
of remaining sentence based on the accrual of Agood time@ served and asks this Court to order
TDCJ, by and through its Executive Director and its Director, to apply certain
procedures to him in place of those actually being applied.




This
Court=s power to issue writs is defined in
Section 22.221 of the Texas Government Code.  Section 22.221 grants the court
of appeals the authority to issue (1) writs of mandamus and other writs
necessary to enforce their jurisdiction; (2) writs of mandamus against a judge
of a district or county court in the court of appeals district; and (3) writs
of habeas corpus under specifically defined circumstances involving contempt
orders in civil cases.  Tex. Gov=t Code '22.221 (Vernon  1988).  We are not
authorized to issue writs of mandamus against TDCJ or its officials, and
Florence has not claimed or shown that the relief requested is necessary to
enforce the jurisdiction of our court.  This proceeding is, therefore, dismissed
for lack of jurisdiction. 
 
PER CURIAM
 
Memorandum Opinion filed June 19, 2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Guzman.